Citation Nr: 1427533	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a back disability.  

2.  Entitlement to service connection for a cardiovascular disorder, including hypertension, coronary artery disease and status post myocardial infarction.  

3.  Entitlement to service connection for a disability manifested by rectal bleeding.  

4.  Entitlement to service connection for erectile dysfunction.  

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, stress and anxiety.  

6.  Entitlement to service connection for a disability manifested by acid reflux.  

7.  Entitlement to service connection for hypercholesterolemia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1974 to February 1996.  

By rating action in July 1996, the RO, in part, denied service connection for a back disability.  By rating action in January 2002, the RO denied service connection for a low back disability secondary to service-connected bilateral foot disabilities.  The Veteran was notified of these decisions and did not appeal.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a June 2009 decision by the RO which, in part, declined to reopen the claim for a back disability and denied the remaining issues on appeal.  

The issues of service connection for a cardiovascular disorder, including hypertension, CAD, and status post myocardial infarction, an acquired psychiatric disorder, rectal bleeding and hypercholesterolemia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for a back disability was last finally denied by an unappealed rating decision in January 2002.  

2.  The evidence received since the January 2002 RO decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for a back disability.  

3.  The Veteran is not shown to have erectile dysfunction or a disability manifested by acid reflux at present that had its onset in service or is otherwise related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  The January 2002 RO decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  New and material evidence has not been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2013).  

3.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, (2013).  

4.  The Veteran does not have a disability manifested by acid reflux due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January 2006, January and April 2007, September 2008 and March 2009.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Further, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  Based on the communications sent to the Veteran and his representative over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case and, based on his contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all available VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's Virtual VA electronic medical records.  The Veteran was afforded an opportunity for a personal hearing, but declined.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Concerning the claims for erectile dysfunction and a disability manifested by acid reflux, the Board concludes that an examination is not needed because there is no competent evidence establishing an in-service event, injury or disease relevant to the claims, including on a presumptive basis, and no competent evidence that any current claimed disability may be related to the Veteran's military service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); see also, 38 C.F.R. § 3.159(c)(4) (2013).  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issues addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

In this case, while the RO found that new and material evidence had not been received to reopen the claim for a back disability, RO decisions are not binding on the Board.  Consequently, the Board first must decide whether new and material evidence has been received to reopen the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for a back disability was last finally denied by the RO in January 2002.  There was no appeal of that rating decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  

The newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board first must determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Here, the Veteran did not submit any new and material evidence within the year following the July 1996 or the January 2002 RO decision, nor did he file a timely appeal to either decision.  Therefore, those rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

Historically, the STRs showed that the Veteran was evaluated for low back complaints twice in service, but did not show evidence of a chronic back disability.  The first treatment in February 1979, noted that the Veteran had been running seven miles a day and lifting weights in preparation for a track meet, and that he awoke one morning with low back pain.  The assessment included possible exhaustion and low back pain.  The Veteran was seen for mid-back pain a second time in January 1981, after playing basketball.  X-ray studies of the lumbosacral and thoracic spine were within normal limits, and the assessment was lumbosacral strain with muscle spasm.  The STRs did not show any further complaints, treatment or diagnosis for any back problems during the Veteran's more than 15 years of remaining service, and he specifically denied any back problems at the time of his service separation examination in October 1995.  No pertinent abnormalities were noted on examination at that time.  

The Veteran's claim was initially denied by the RO in July 1996 on the basis that his low back symptoms in service were acute and transitory and resolved without residual disability, and the RO found that the claim was not well grounded.  

The evidence of record at the time of the January 2002 RO decision, included VA, service department and private medical records showing treatment for various maladies from 1997 to 2001, and an April 2001 VA QTC examination which showed some limitation of motion of the lumbosacral spine and positive straight leg raising, bilaterally.  At the April 2001 VA examination, the Veteran reported that his back pain began in 1999, and asserted that his back problems were caused by his service-connected bilateral foot disabilities.  All other clinical and diagnostic studies, including x-ray studies were within normal limits and showed no evidence of a back disability.  

In the January 2002 rating decision, the RO found that the Veteran's lumbosacral strain was not due to or caused by a service-connected and was not shown to be related to service.  Thus, in order for the Veteran's claim to be reopened, new and material evidence must have been added to the record since the January 2002 decision that shows that he has a current back disability that is related to service.  

The additional evidence received since the January 2002 RO decision, includes VA, service department and private medical records showing treatment for various maladies from 1997 to 2009, and includes multiple duplicate records.  The evidence showed that the Veteran was involved in a serious motor vehicle accident (MVA) in 2005, and that he has been seen for chronic back, neck, shoulder and right foot problems ever since the accident.  

Prior to the April 2005 MVA, the evidence did not shown any complaints, treatment or diagnosis for any back problems.  In fact, the evidence showed that the Veteran was working out regularly, lifting weights and riding a bike to lose weight and to control his diabetes mellitus.  (See October 2001 VA note).  The evidence showed that the Veteran suffered injuries to his back, neck, shoulders and right foot in the MVA.  The medical reports showed that the Veteran was seen for chronic back problems on multiple occasions subsequent to the MVA, and that he asserted on numerous occasions that his back pain had been present since the accident.  (See i.e., July 2005 VA note).  An April 2007 VA treatment note showed that the Veteran was seen for back pain associated with shingles.  

The additional evidence, while "new" to the extent that it was not previously reviewed, does not offer any probative evidence showing that the Veteran current back problems are related to service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  The additional evidence does not, however, offer any new or favorable probative information which would raise a reasonable possibility of substantiating the claim.  The evidence previously considered did not show a back disability or chronic symptoms in service or until many years thereafter, or that any claimed back disability was related to a service-connected disability.  The additional evidence does not show that the Veteran has a back disability at present that had its onset in service or is otherwise related to service, or that any current back disability was due to or aggravated by a service-connected disability.  

Further, the foregoing evidence would not trigger VA's duty to provide a medical opinion if the claim was reopened.  The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  As such, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim or trigger the duty to assist by providing a medical examination.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463 (1993).  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

Concerning the issues of service connection for ED and acid reflux, the Veteran has not offered any specific argument as to why he believes these disabilities are related to service.  That is, he has not asserted that he suffered any specific injury or manifested any signs or symptoms of ED or acid reflux in service or until many years thereafter.  

After review of all the evidence of record, the Board finds no basis for a favorable disposition of the Veteran's claims of service connection for erectile dysfunction or acid reflux.  

In this regard, the Veteran's STRs are completely silent for any complaints, treatment, abnormalities or diagnosis for any stomach problems, reflux or erectile dysfunction.  Furthermore, on a Report of Medical History (RMH) for service separation in October 1995, the Veteran specifically denied any history of indigestion, stomach or intestinal problems, and no pertinent abnormalities were noted on examination at that time.  

The first reported complaint of ED was on a private medical report dated in September 2003.  At that time, the Veteran reported that he was having problems with sex and wanted Viagra, but because of his recent chest pains, he needed a cardiac evaluation.  The first evidence of any reflux problems was noted on a private medical report, dated in March 2005.  The diagnoses included reflux disease.  

In this case, there is no objective evidence of any injury, treatment, abnormalities or diagnosis for any stomach problems, reflux or ED problems in service or until many years thereafter.  Moreover, the Veteran has not presented any competent or probative medical evidence that any claimed disability was present in service or is otherwise related to service or any incident therein.  

While the Veteran is competent to describe his experiences and symptoms, the etiology of any current genitourinary or gastrointestinal disorder, such as, ED and acid reflux may not be diagnosed via lay observation alone and the Veteran has not been shown to have the expertise to provide a competent opinion concerning the complex medical question of the nature or etiology of the claimed disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the evidence discussed above, the Board finds that the Veteran's belief that his current claimed disabilities may be related to service is not supported by any competent evidence and is of limited probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  

Inasmuch as there was no evidence of any signs or symptoms of ED or acid reflux in service or until many years after service, and no competent evidence that any current disease or disability is related to service, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, service connection for ED and acid reflux is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence not having been received to reopen the claim of service connection for a back disability, the appeal is denied.  

Service connection for erectile dysfunction is denied.  

Service connection for a disability manifested by acid reflux is denied.  


REMAND

The Veteran contends that he had high cholesterol in service and believes that his current cardiovascular problems, including CAD, hypertension and status post myocardial infarction is due to or caused by the elevated cholesterol levels that were first shown in service.  The Veteran also contends that he was treated for a hemorrhoid in service and believes that his current rectal bleeding may be due to his current hemorrhoids.  The Veteran has not offered any specific contentions regarding the claim for a psychiatric disorder, other than to assert that he has depression and anxiety due to multiple factors and believes that his symptoms may be related to service.  

The following historical information is provided for the benefit of the VA examiners, and should not be construed as or relied upon as a comprehensive review of the evidentiary record.  The examiners should review the claims files in its entirety, and provide the requested opinions based on their findings and an independent review of the record.  

Historically, the STRs showed no complaints, treatment, abnormalities or diagnosis for any cardiovascular problems, including hypertension, CAD or any other heart symptoms in service or until some seven years or more after discharge from service.  The STRs showed that the Veteran had elevated cholesterol levels on routine blood studies in August 1990 (232 mg/dl), May 1993 (207 mg/dl) and April 1995 (249 mg/dl).  On a RMH for service retirement in October 1995, the Veteran denied any problems with shortness of breath, pain or pressure in his chest, palpitation or pounding heart, or heart trouble.  The Veteran reported that he had a history of high blood pressure in the past, but was not treated with medication.  On examination, the Veteran's blood pressure was 140/90 and 120/78, his heart and vascular systems were normal, and a chest x-ray study showed no significant abnormalities.  

The evidence showed that the Veteran was first seen for chest pains in February 2003, at which time he reported a family history of early cardiac disease.  When evaluated by a private cardiac group in September 2003, the Veteran reported chest pains off and on - usually at rest, but not when exercising and said that he had a history of possible high blood pressure when he was young, but none since he joined the Army.  A cardiac work-up, including exercise EKG, stress test and a nuclear profusion study revealed evidence of a small inferobasal myocardial infarction.  Diagnoses of CAD and hypertension were noted on a private cardiologist report, dated in March 2005.  

The Veteran was seen for swelling around his anus after straining while lifting weights in October 1977.  An examination at that time, revealed a small hemorrhoid lesion at one o'clock, and the Veteran was given an ointment and a suppository.  The STRs showed no further complaints, treatment, abnormalities or diagnosis for any rectal bleeding or hemorrhoids during his more than 18 years of remaining service, and the Veteran specifically denied any piles or rectal disease at the time of his service retirement examination in October 1995.  No pertinent abnormalities were noted on examination at that time.  

A service department medical report dated in January 1999, showed the Veteran was seen for bleeding after a bowel movement, and reported that he had similar bleeding after a bowel movement a month earlier.  On examination, Veteran's sphincter was very tight and there was no evidence of any external or internal hemorrhoids, rectal masses or tenderness.  The assessment was rectal bleeding on defecation.  A service department colonoscopy with air contrast in February 1999 showed no evidence of polyps or mass lesions and the impression was no acute findings.  However, a private colonoscopy in March 2005, showed a single polyp in the sigmoid and internal hemorrhoids in the colon.  

Concerning the claim for a psychiatric disorder, the STRs were completely silent for any treatment, findings or diagnosis for any psychiatric problems in service.  On a RMH for service separation, the Veteran reported that he had trouble sleeping and excessive worry related to job stress.  However, no pertinent abnormalities were noted and his psychiatric status was normal on examination.  

Post service records showed that the Veteran was seen for job related stress in May and July 1997.  The Veteran reported that he was under a lot of stress due to his job as a medical consultant and because of family and finances.  The evidentiary record showed treatment for stress, anxiety and depressive symptoms on multiple occasions since March 2003, related primarily to his failing marriage, job, finances and family relationships.  The diagnoses included depression.  (See March 2006 and January 2008 VA notes).  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be related to an event in service.  38 C.F.R. § 3.159(c)(4) (2013).  

As discussed above, the evidence showed that the Veteran either complained of or was treated for symptoms (or laboratory findings) in service that may be associated with disabilities first diagnosed after service.  Based on the evidence of record, and the fact that the Veteran has never been examined by VA for the claimed disabilities, the Board finds that appropriate examinations should be undertaken to determine the nature and etiology of his current disabilities.  As neither the Board nor the RO are competent to render a medical opinion, the appeal must be remanded for appropriate VA examinations.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for rectal bleeding or any cardiovascular or psychiatric problems since 2009.  

2.  The Veteran should be afforded a VA cardiovascular examination to determine the nature and etiology of his CAD, hypertension and status post myocardial infarction.  The claims folder and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  After reviewing all of the evidence of record, including the STRs and post service medical reports, the examiner should provide a response to each of the following:  

a) Concerning the date of onset, is it at least as likely as not that any current cardiovascular disorder, including CAD, hypertension and status post myocardial infarction was first manifested in service or within one year of discharge from service?  If so, what were the clinical manifestations of CAD (as reflected in the record) either in service or in the year following the Veteran's separation from service?  

b) If not, is it at least as likely as not that the Veteran's CAD, hypertension and status post myocardial infarction was due to or caused by his high cholesterol noted in service?  In this regard, the examiner is requested to comment on whether or not hypercholesterolemia is a symptom of CAD, hypertension and myocardial infarction or a laboratory finding.  A discussion of the distinction between causation and a risk factor would be helpful.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any identified rectal bleeding.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should provide a response to the following:  

Does the Veteran currently have hemorrhoids or any other disability manifested by rectal bleeding?  If so, is it at least as likely as not that any current identified disability was present in service or is otherwise related to service?  

4.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any identified acquired psychiatric disorder.  The claims folder and a copy of this remand, should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate tests deemed necessary should be administered.  The examiner should render an opinion as to whether it is at least as likely as not that any identified psychiatric disorder was present in service or is otherwise related to service.  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination reports.  The examiners should address the particulars of this Veteran's medical history and the relevant medical science as applicable to each.  If an examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

5.  Thereafter, the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


